Citation Nr: 0707801	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for 
the service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had verified active service from August to 
November 1998, and again from February 2003 to May 2004, 
including service in Iraq.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination in November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDING OF FACT

On an official audiometric examination conducted in 
accordance with 38 C.F.R. § 4.85, the appellant manifested 
Level I hearing in both ears.  


CONCLUSION OF LAW

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability is not established during any portion 
of the appeal period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  

The RO issued a letter to the appellant dated September 27, 
2004, which was intended to satisfy the notification 
requirements of the VCAA pertaining to the appellant's 
original claim seeking service connection for multiple 
disabilities, including hearing loss.  Because the appellant 
initiated an appeal from the rating action granting service 
connection for a hearing loss disability and assigning the 
initial rating, the RO did not issue a separate VCAA notice 
letter to the appellant on the issue of entitlement to a 
higher initial rating prior to the adjudication of his claim.  
However, the appellant was fully notified of the relevant 
rating criteria in the statement of the case issued to him in 
December 2004, and the record in this appeal has been fully 
developed pertaining to that issue, as discussed below.  
Certainly, since the veteran was informed of the evidence 
that would be pertinent to his claim and requested to submit 
such evidence or provide the information necessary to enable 
the RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  He has, in fact, 
submitted new evidence in support of this claim directly to 
the Board with a waiver of his right to have the RO initially 
review this new evidence.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations, 
and that any remaining procedural deficiencies would 
constitute harmless error.  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Court went on to hold, however, that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess/Hartman v. Nicholson, 
19 Vet. App. at 490.  

In the present appeal, service connection has been granted 
for a hearing loss disability, and the initial rating and 
effective date have been established by the RO.  The 
appellant has not disagreed with the effective date (the date 
following his discharge from active service which is the 
earliest date legally possible) established by the RO, and he 
has appealed only from the initial rating determination.  The 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in that matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
question of the proper initial rating has been fully 
litigated in the present appeal.  It appears that the record 
in this appeal is complete, and the appellant's arguments in 
support of this appeal have been both fully informed and 
comprehensive.  He has also had competent representation 
available to him throughout this appeal.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for an increased initial rating, 
the initial rating chosen by the RO by means of an 
essentially mechanical process, any further questions as to 
the appropriate initial disability rating are rendered moot.   

Moreover, the appellant has been accorded an official VA 
audiometric examination conducted in accordance with 
38 C.F.R. § 4.85 in connection with this claim.  Other than 
new evidence submitted directly to the Board in January 2006, 
neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, although recognizing that the VCAA 
notice to the appellant was deficient in several ways, there 
is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification.  In sum, the Board is 
satisfied that VA has properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and Pelegrini.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran in proceeding with appellate review at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The Court has noted that the "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances. In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

By rating action dated in November 2004, service connection 
was granted for a bilateral hearing loss disability, 
noncompensably rated from the date following the appellant's 
separation from active service in May 2004.  The service 
medical records and other evidence of record at that time 
demonstrated the presence of a bilateral sensorineural 
hearing loss disability which was incurred in service.  

The initial noncompensable rating was based upon the findings 
reported on an official VA audiological evaluation of the 
appellant conducted in November 2004 in accordance with 
38 C.F.R. § 4.85.  On that official audiological examination, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
30
25
40
LEFT
X
30
50
50
50

The average pure tone thresholds were 31 on the right and 45 
on the left.  Speech audiometry revealed speech recognition 
ability (as corrected later in November 2004) of 92 percent 
in both ears.  The appellant did not have an exceptional 
pattern of hearing impairment as described at 38 C.F.R. 
§ 4.85(a)(&(b).  These audiometric test results correspond to 
Level I hearing in both ears and to a noncompensable 
schedular disability rating pursuant to Diagnostic Code 6100 
of the Rating Schedule.  

Also of record is a private audiometric test report dating 
from June 2004 and the report of a VA audiometric evaluation 
of the appellant in December 2005.  There is no indication 
given that the private audiometric evaluation was conducted 
using the Maryland CNC criteria, as required by 38 C.F.R. 
§ 4.85(a), although it is assumed that the VA testing was 
conducted using those criteria.  In addition, neither of 
these medical reports reflect any reported findings at 
3000 Hertz on pure tone audiometry, which are generally 
necessary in order to rate an individual's hearing (see 
38 C.F.R. § 4.85(d)), nor was there any indication given that 
the appellant exhibited an exceptional pattern of hearing 
impairment as described at 38 C.F.R. § 4.85(a)(&(b).  
Accordingly, the Board must view these additional medical 
reports as inadequate for rating purposes.  The Board 
observes, however, that the reported speech discrimination 
results in June 2004 of 92 percent (right) and 88 percent 
(left); and in December 2004 of 84 percent (right) and 
80 percent (left) are generally inconsistent with a 
compensable disability rating for hearing impairment.  

Based upon a mechanical application of the rating criteria to 
the facts in this case, an initial compensable schedular 
disability rating for a bilateral hearing loss disability is 
not warranted during any portion of the appeal period.  The 
official VA audiometric evaluation of the appellant in 
November 2004 is full and complete in every way and is 
inconsistent with a compensable rating.  Furthermore, 
although inadequate for rating purposes, the December 2005 VA 
audiometric report does not indicate that the appellant's 
hearing impairment has significantly increased since the 
November 2004 official VA rating examination; consequently, a 
remand for another official rating examination would not be 
appropriate.  See 38 C.F.R. § 3.159(c)(4)&(d).  The 
appellant's argument that he needs hearing aids has been 
noted and considered; but this consideration does not warrant 
a higher rating under the Rating Schedule.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability, and the manifestations of this 
disability are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

An initial compensable disability rating for a bilateral 
hearing loss disability is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


